DETAILED ACTION
Status of Claims 
The following is a Non-Final Office Action in response to Applicant’s amendments received on 05/10/2021.
Applicant’s election without traverse of claims 1-12 in the reply filed on 12/30/2019 is acknowledged. 
Claim 2, 3, 4, and 8 are cancelled. Claim 22-24 are newly added. Claims 1, 10, and 12 are amended. Claims 1, 5-7, 9-12 and 21-24 are considered in this Office Action. Claims 1, 5-7, 9-12 and 21-24 are currently pending.

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action.
Applicant’s amendment has been considered, an updated 35 U.S.C. 103 rejections will address applicant’s amendments. 

Response to Arguments
Applicant’s argument with respect to the 103 rejection to claims has been considered, but are not persuasive.
In response to the applicant’s remark that the Examiner has failed to provide adequate explanation or motivation for this five-way combination and the Examiner's alleged combination is unclear as the Examiner does not appear to use one base reference and modify it, but rather seems to pick and choose elements from each reference and create a patchwork of limitations that don't fit together. Furthermore, the Examiner provides no actual motivation for combining, the examiner notes that the 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Motamedi with Gouvernel, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to include that the second set of agents is distinct from the first set of agents, and wherein the second performance occurs prior to the first performance as part of the evaluation analysis. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison [Motamedi; 0006-0007].
The examiner notes that it t would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel and Motamedi, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to ensure that the overall performance is computed as a summation of a set of products of the values for each designated performance metric and the weights for each designated performance metric and transmitting score to the agent. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it to motivate the agents to improve their performance levels in order to increase their payouts [Cooper; 0006].
to combine Lee with Cooper, Motamedi and Gouvernel, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to ensure that the overall performance is computed as a summation of a set of products of the values for each designated performance metric and transmitting score to the agent. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it to measure and improve contact center agent performance [Lee 0002].
The applicant asserts Claim 1 recites "recording a set of measurable parameters during a second performance of a second set of agents, wherein the second set of agents is distinct from the first set of agents, and wherein the second performance occurs prior to the first performance," and "calculating a weight for each designated performance metric based at least in part on the second performance of the second set of agents." Specifically, the claims are directed to calculating the weight of the performance metrics based on a prior performance of a distinct second set of agents. Claim 1 further recites "transmitting the selected overall performance score to a subject agent in the first set of agents in real time during the first performance to cause the first performance of the subject agent to be modified." 
The examiner respectfully disagrees. Applicant limitation reads "calculating a weight for each designated performance metric based at least in part on a second performance of a second set of agents", which is clearly taught by Cooper. In para. 0057 of Cooper, it teaches calculating agent performance metrics, in addition to para. 0084 which describes a performance score may be an overall agent score calculated from other scores, while para. 110 describes that the different scores used to calculate an overall performance score may be weighted according to a predetermined ratio as illustrated in fig. 6A. Further, the examiner notes that the peer rating is used to determine the performance of an agent to determine their quality.  Applicant limitation is recited at high level, where the teaching of Cooper, as described above, reads on applicant limitation under given broadest reasonable interpretation. The examiner notes that although the claims are interpreted in the light of the specification, limitation from the In re Van Genus, 988 F,2d 1181,26 USPQ2d 1057 (Fed. Fir. 1993).
Accordingly, the rejection therefore is maintained in the updated 103 rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-7, 9-12, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jerome Gouvernel (US 2016/0275431 A1, hereinafter “Gouvernel”) in view of Nima Motamedi (US 2015/0142530 A1, hereinafter “Motamedi”) in view of  Kim A. Cooper (US 2008/0267386 A1, hereinafter “Cooper” ) in view of Howard M. Lee (US 2005/0091071 A1, hereinafter “Lee”).
Claim 1:
Gouvernel teaches: 
selecting a first set of agents for assessment [para. 0073 and fig. 1 describe employee list 118 is a graphical indication of at least one of employees 104, employee group 119, or any group or subgroup thereof, for which supervisor 106 enters employee evaluations 108. Moreover, para. 00190 describes the selection mechanism which allow evaluator to select a set of employees];
recording a set of measurable parameters during a first performance of the first set of agents [para. 0076 evaluation chart 120 is a multi-axis grid on which supervisor 106 can enter assessments of at least one of various characteristics, qualities, or performances of employees 104 ]; 
determining a plurality of designated performance metrics from a set of performance metrics [fig. 1 and para. 0076 evaluation parameters 128 are various characteristics, qualities, or performances of employees 104 included in employee evaluations 108]; 
calculating a value for each designated performance metric based on the set of measurable parameters [009 6assigns a numeric score to each employee evaluations 108 based on a position within evaluation chart 120. The numeric scores can then be adjusted by applying parameter weights 129 to emphasize certain evaluation parameters 128 when determining (calculating) the relative performance of employees 104. Para. 0108 describes evaluation chart 206 is a multi-axis grid on which supervisor 106 can enter assessments of at least one of various characteristics, qualities, or performances of employee group 204, moreover, fig. 2 and 6B illustrate plurality of performances];
While Gouvernel teaches recording a set of measurable parameters during a first performance of the first set of agents and calculating a value for each designated performance metric based on the set of measurable parameters, Gouvernel does not teach the following the limitation explicitly, however, Motamedi teaches:
recording a set of measurable parameters during a second performance of a second set of agents, wherein the second set of agents is distinct from the first set of agents, and wherein the second performance occurs prior to the first performance[para. 0051 teaches When the employee being reviewed is a sales representative, the graphical supporting information may be used to display the opportunity information 625 showing actual sales vs. quota, the performance comparison information 630 showing how the employee's performance is measured against the performance of other sales representative in the same team, and the historical performance comparison information 635 showing how the employee's performance is measured against the performance of other sales representative in the same team over a certain period, which the examiner interprets as recording the performance of a second set of agents (not the same as the first agent) and conducting a historical performance comparison by comparing current agent performance (first agent performance) against the performance of other sales representative in the same team over a certain period];
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Motamedi with Gouvernel, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to include that the second set of agents is distinct from the first set of agents, and wherein the second performance occurs prior to the first performance as part of the evaluation analysis. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison [Motamedi; 0006-0007].
While Gouvernel teaches calculating a weight for each designated performance metric as illustrated in figure 1 elements such as 128 evaluation parameters, wherein paragraph 0077 discloses that evaluation parameters 128 can be assigned separate parameter weights 129. Parameter weights 129 are weighting factors that can be applied to emphasize certain ones of evaluation parameters 128 when determining the relative performance among employees 104, however Gouvernal, Motamedi do not explicitly teach the following limitation, but Cooper does teach the following limitation:
[calculating a performance metric]based at least in part on the second performance of the second set of agents [para. 0084 a quality score may be calculated based on a number of predefined weighted factors, including but not limited to adherence to a work schedule, fulfillment of certification requirements, and peer ratings, while para. 0111 describes specific agents having the highest overall performance scores are listed, along with their respective teams and scores. Photographs of the agents may also be displayed. The presentation of daily performance leaders (550) allows agents to compare their performances with those of the leaders].
calculating an overall performance score as a summation of a set of products of the values for each designated performance metric and the weights for each designated performance metric [para. 0057 describes calculate agent performance metrics wherein para. 0084 describes a performance score may be an overall agent score calculated from other scores; para. 110 the different scores used to calculate an overall performance score may be weighted according to a predetermined ratio as illustrated in fig. 6A, while para 0012 the performance metrics are provided to the client device in real time]; 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel and Motamedi, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to ensure that the overall performance is computed as a summation of a set of products of the values for each designated performance metric and the weights for each designated performance metric and transmitting score to the agent. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it to motivate the agents to improve their performance levels in order to increase their payouts [Cooper; 0006].
While Cooper teaches transmitting the selected overall performance score to a subject agent in the first set of agents(para. 0058 describes associate agent performance metrics with agent scorecards which may be sent and presented to the user as illustrated in fig. 6A), neither Cooper nor Gouvernel or Motamedi teach the following the limitation explicitly, however, Lee teaches:
and transmitting the selected overall performance score to a subject agent in the first set of agents in real time during the first performance to cause the first performance of the subject agent to be modified, wherein the first performance is a live agent interaction with a client [para. 0082 and fig. 5 describe evaluating an agent by conferencing the same agent's call to the team of analysts and reviewing the analysts' responses with the analysts and [0083] the even better feedback at 506, along with the transaction, scored at 508, is provided to the agent in near real-time. Information from the analysts can be displayed directly on an agent's computer monitor such as computer 412, 422 or 432. In one embodiment, near real-time results are sent to the business's contact center management at 512 as well as other levels of the business organization as are appropriate].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lee with Cooper, Motamedi and Gouvernel, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to ensure that the overall performance is computed as a summation of a set of products of the values for each designated performance metric and transmitting score to the agent. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it to measure and improve contact center agent performance [Lee 0002].

Claim 5:
Gouvernel does not explicitly teach the following the limitation, however Cooper teaches:
wherein the set of performance metrics includes a performance metric selected from a group consisting of average time per call, average monetary amount collected per unit time, shrinkage, and a forecasted satisfaction rating [Fig. 5 illustrates in element 520 and 530 information such as average handle time max (average time per call), shrinkage (min handle time), and forecasted satisfaction rating (#584). Fig. 6b and para. 0085 illustrate monetary amount collected per unit time].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel to include the following metrics includes a performance metric selected from a group consisting of average time per call, average monetary amount collected per unit time, shrinkage, and a forecasted satisfaction rating as part of the evaluation. Doing so would help agents and works of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 6:
Gouvernel does not explicitly teach the following limitation, however Cooper teaches the following limitation:
wherein the value of a particular designated performance metric in the plurality of designated performance metrics is equal to a value of a particular measurable parameter in the set of one or more measurable parameters [para. 00117 and figure 5 describe that the performance thresholds for the performance gauges (530) may be predefined by users (160) having administrative role, wherein the value of a particular designated performance metric in the plurality of designated performance metrics can be set to equal to a value of a particular measurable parameter in the set of one or more measurable parameters]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel to ensure that the value of a particular designated performance metric in the plurality of designated performance metrics is equal to a value of a particular measurable parameter in the set of one or more measurable parameters. Doing so would help agents and works of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 7:
Gouvernel teaches the following limitations:
wherein the second set of agents is selected based on a shared characteristics with the first set of agents selected from a group consisting a specialty, a location, a role, a previous ranking, a previous overall performance score, and demographics[para. 0073 describes the employee list 118 is a graphical indication of at least one of employees 104, employee group 119, or any group or subgroup thereof, for which supervisor 106 enters employee evaluations 108, wherein the employee groups 119 are logical groupings of a subset of employees 104 sharing at least one common attribute relating to employer 110. For example, employee groups 119 can be, but not limited to, employees 104 that are direct reports of supervisor 106, employees 104 that are indirect reports of supervisor 106, employees 104 assigned to a same team of employer 110, employees 104 assigned to a department of employer 110, as well as other groups and subgroups of employees 104. Examiner Notes: wherein specialty, location, a role, etc…, are attributes]. 

Claim 9: 
Gouvernel teaches the following limitations:
wherein the step of determining a plurality of designated performance metrics from the set of a performance metrics is performed at least in part based on a specialty or a role of the first set of agents [para. 0073 employees 104 assigned to a same team of employer 110, employees 104 assigned to a department of employer 110. Examiner is interpreting same department as common specialty]. 

Claim 10:
Gouvernel does not explicitly teach the following limitation, however Cooper teaches the following limitation:
further including the steps of transmitting to the subject agent the weight calculated for each designated performance metric [fig. 6A illustrates an example of output of  the calculated weight for each designated performance metric. Para. 142 describes transmitting the performance metrics].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel to include the steps of transmitting to the agent the weight calculated for each designated performance metric. Doing so would help agents and works of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 11:
Gouvernel does not explicitly teach the following limitation, however Cooper teaches the following limitation:
wherein the steps of calculating a weight for each designated performance metric based at least in part on a date [para. 00147 describes a calculations module (940) configured to calculate the performance metrics (850) from the received data and/or any historical data stored in the data store (870), further fig. 6A illustrates weight score associated with performance metric].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel to include the steps of calculating a weight for each designated performance metric based at least in part on a date. Doing so would help agents and works of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 12: 
While Cooper teaches multiple performance as illustrated in fig. 6A-6C and para. 0120 describes provide immediate feedback and consequences to the users to collect performances data in real-time, neither Cooper nor Gouvernel teach the following the limitation explicitly, however, Lee teaches:
wherein the […] performance is a live performance agent interacting with a client [para. 0082 and fig. 5 describe evaluating an agent by conferencing the same agent's call to the team of analysts and reviewing the analysts' responses with the analysts and [0083] the even better feedback at 506, along with the transaction, scored at 508, is provided to the agent in near real-time. Information from the analysts can be displayed directly on an agent's computer monitor such as computer 412, 422 or 432. In one embodiment, near real-time results are sent to the business's contact center management at 512 as well as other levels of the business organization as are appropriate].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lee with Cooper and Gouvernel to ensure that the overall performance is computed as a summation of a set of products of the values for each designated performance metric. Doing so would help agents and works of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 21:
While Cooper teaches transmitting the selected overall performance score to a subject agent in the first set of agents(para. 0058 describes associate agent performance metrics with agent scorecards which may be sent and presented to the user as illustrated in fig. 6A), neither Cooper nor Gouvernel teach the following the limitation explicitly, however, Lee teaches:
transmitting a message to the subject agent in real time during the first performance indicating a particular goal based on past data related to the client [para. 0082-0083 and fig. 5 describe evaluating an agent by conferencing the same agent's call to the team of analysts and reviewing the analysts' responses with the analysts and [0083] the even better feedback at 506, along with the transaction, scored at 508, is provided to the agent in near real-time. Information from the analysts can be displayed directly on an agent's computer monitor such as computer 412, 422 or 432. In one embodiment, near real-time results are sent to the business's contact center management at 512 as well as other levels of the business organization as are appropriate, wherein the Feedback is received from the agent at 514, input on the analysts' reports and even better performance suggestions are analyzed by the business and input is fed back to a recalibration process 518 that ensures that the scoring 506 and 508 are in accordance with the goals of the particular business].


Claim 24: 
Gouvernel does not explicitly teach the following limitation, however Cooper teaches the following limitation:
The computer-readable medium of claim 1, further comprising: adjusting the weight calculated for a particular designated performance metric in real time based at least in part on the first performance by the subject agent [para. 00147 describes a calculations module (940) configured to calculate the performance metrics (850) from the received data and/or any historical data stored in the data store (870), further fig. 6A illustrates weight score associated with performance metric, while [0175] the system enable the administrator to perform administrative operations, including, but not limited to, adding, deleting, and updating agent profiles, manually entering performance scores (e.g., customer satisfaction survey scores), managing team memberships, setting and modifying thresholds (e.g., bonus criteria), setting and modifying factors associated with overhead and margin thresholds, defining, modifying, and deleting customer satisfaction survey questions, and any other administrative function helpful for the operation of the system (800), while para 0012 the performance metrics are provided to the client device in real time].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel to include the steps of calculating a weight for each designated performance metric based at least in part on a date. Doing so would help agents and works of a .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gouvernel in view of Motamedi in view of Chishti in view of Cooper in view of  Lee, as applied in claim 21, and further in view of Cindy Whitacre (US 2004/0138944 A1, hereinafter “Whitacre”).
Claim 22:
Gouvernel does not explicitly teach the following limitation, however Whitacre teaches the following limitation:
The computer-readable medium of claim 21, wherein the particular goal is a speaking volume [para. 008 describes a plurality of quantitative and qualitative measures are selected as being aligned with appropriate business goals. These measures are collected, merged and analyzed in an objective manner to represent the various performance attributes of an agent, while para. 0043 describes part of these measure are Effectiveness (based on Average Handle Time (AHT) and After Call Work (ACW)), wherein Inbound Average Handle Time (AHT) is the length of time it takes for an Agent to handle a call [0051], while para. 0057 describes suggested target KC associated with each category].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Whitacre with Cooper and Gouvernel, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to include speaking volume as part of quantitative and qualitative measures selected to achieve a particular evaluation goal. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gouvernel in view of Motamedi in view of Chishti in view of Cooper in view of  Lee, as applied in claim 1, and further in view of Edwin Kenneth Margulies (US 9,118,763 B1, hereinafter “Margulies”).
Claim 23:
Gouvernel does not explicitly teach the following limitation, however Margulies teaches the following limitation:
The computer-readable medium of claim 1, wherein the client being served during the live performance by the subject agent is the same client who was served by at least one of the second set of agents in a second performance [fig. 3C step 3290 describes real time feedback proxy which for example, additional attributes (new performance interaction)related to an existing token (existing client ) with an existing interaction ID may be collected during an existing transaction, wherein such subsequent attribute information may include a change in sentiment (either good or bad) that may in turn trigger the rules engine 115 to escalate said interaction as described in col 25 lines 1-17. Examiner notes: the cited text refers to two separate interaction associated with the same client on separate occasions].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Margulies with Cooper and Gouvernel, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to ensure the client being served during the live performance by the subject agent is the same client who was served by at least one of the second set of agents in a second performance. Doing so would help to enhance customer satisfaction and keep the interactions on record on behalf of agents in questions.

Conclusion
US 20160112565 A1
Agent Evaluation System
Surdick; Robert Troy

AGENT FEEDBACK TOOL
Marsch; Fatima et al.
US 7783513 B2
Business performance and customer care quality measurement
Lee; Howard M.
US 20020184085 A1
Employee performance monitoring system
Lindia, Stephen A. et al.
US 20020082736 A1
Quality management system
Lech, Mark Matthew et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683